DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (US PGPUB 2017/0114775 A1).

Regarding claim 1, Agarwal et al. discloses a method for protecting a wind turbine ([0001], 10) from anomalous operation ([0004]), the method comprising: receiving, with a controller of the wind turbine (36), data indicative of an anomalous operational event ([0022]; damage, failure, and/or grid or power anomalies) of the wind turbine; in response to receiving the data indicative of the anomalous operational event of the wind turbine, initiating, with the controller, an enhanced braking mode for the wind turbine ([0029]), initiating with the controller, an enhanced braking mode for the wind turbine ([0029]), the enhanced braking mode being characterized by operating a generator of the wind turbine at a torque setpoint that generates a maximum available torque for a given set of operating conditions and which is excess of a nominal torque limit of the generator ([0029]); and operating, with the controller the wind turbine in the enhanced braking mode ([0029]).


Regarding claim 11, Agarwal et al. discloses all of claim 1 as above, wherein the anomalous operation of the wind turbine comprises a pitch system failure ([0033]). 

Regarding claim 13, Agarwal et al. discloses a system for controlling a wind turbine (10), the system comprising: a sensor system ([0022]) comprising at least one sensor operably coupled to a component of the wind turbine so as to detect an anomalous operation event of the wind turbine ([0022]); a controller (36) communicatively coupled to the sensor system, the controller comprising at least one processor configured to perform a plurality of operations ([0019]): receiving date indicative of the anomalous operational event of the wind turbine ([0022]); in response to receiving the data indicative of the anomalous operational event of the wind turbine, initiating, with the controller, an enhanced braking mode for the wind turbine ([0029]), initiating with the controller, an enhanced braking mode for the wind turbine ([0029]), the enhanced braking mode being characterized by operating a generator of the wind turbine at a torque setpoint that generates a maximum available torque for a given set of operating conditions and which is excess of a nominal torque limit of the generator ([0029]); and operating, with the controller the wind turbine in the enhanced braking mode ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US PGPUB 2017/0114775 A1).

Regarding claim 12, Agarwal et al. discloses all of claim 1 as above and further identifies a faulty blade as the condition to use the brake system to increase rotor torque ([0033]).
However it is not explicitly discussed in the reference that the blade fault is a full blade departure as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to recognize blade departure as a blade fault and therefore reads on the claim.

Allowable Subject Matter
Claims 2-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Agarwal et al. discloses all of claim 1 as above. 
However, Agarwal et al. fails to teach or suggest:
determining, with a converter controller of the wind turbine, an actual operating parameter for each of the plurality of electrical system components; determining, with the converter controller, an actual operating limit for each of the electrical system components based on the determined actual operating parameters, the actual operating limit indicating an operating parameter value below which the electrical system components retain a nominal life expectancy, wherein operating the electrical system components below the actual operating limit precludes tripping of the electrical system components; determining, with the converter controller, an enhanced torque limit for the generator relative to the actual operating limit for each of the electrical system components and at least one mechanical limit of a drivetrain of a wind turbine; and, establishing, the converter controller, the torque setpoint relative to the enhanced torque limit.
Claims 3-5 depend from claim 2.

Regarding claim 6, Agarwal et al. discloses all of claim 1 as above.
However, Agarwal et al. fails to teach or suggest:
overriding, with a converter controller of the wind turbine, a plurality of nominal operating thresholds corresponding to a plurality of electrical system components, wherein overriding the plurality of nominal operating thresholds increases a maximal value of the torque of the generator developed by the electrical system relative to a nominal torque limit; and permitting an increased wear rate relative to a nominal wear rate of at least one of the plurality of electrical system components in favor of generating the maximal generator torque.
Claims 7-8 depend from claim 6.

Regarding claim 9, Agarwal et al. discloses all of claim 1 as above.
However, Agarwal et al. fails to teach or suggest:
Wherein the wind turbine further comprises a slip coupling operably coupling the generator to a gearbox of the wind turbine, the method further comprising: monitoring, with the converter controller, a torque level of the slip coupling and; reducing with the converter controller, the torque of the generator when the torque level of the slip coupling approaches a release threshold of the slip coupling.


However, Agarwal et al. fails to teach or suggest:
determining, with a converter controller of the wind turbine, an actual operating parameter for each of the plurality of electrical system components; determining, with the converter controller, an actual operating limit for each of the electrical system components based on the determined actual operating parameters, the actual operating limit indicating an operating parameter value below which the electrical system components retain a nominal life expectancy, wherein operating the electrical system components below the actual operating limit precludes tripping of the electrical system components; determining, with the converter controller, an enhanced torque limit for the generator relative to the actual operating limit for each of the electrical system components and at least one mechanical limit of a drivetrain of a wind turbine; and, establishing, the converter controller, the torque setpoint relative to the enhanced torque limit.
Claims 15-17 depend from claim 14.

Regarding claim 18, Agarwal et al. discloses all of claim 13 as above.
However, Agarwal et al. fails to teach or suggest:
overriding, with a converter controller of the wind turbine, a plurality of nominal operating thresholds corresponding to a plurality of electrical system components, wherein overriding the plurality of nominal operating thresholds increases a maximal value of the torque of the generator developed by the electrical system relative to a nominal torque limit; and permitting an increased wear rate relative to a nominal wear rate of at least one of the plurality of electrical system components in favor of generating the maximal generator torque.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2019/0097551 A1 discloses emergency braking for a drive system.
US Patent 10,186,996 B1 discloses methods for operating electrical power systems.
US Patent 10,063,172 B2 discloses controlled braking of a generator.
US Patent 10,001,108 B2 discloses a method and apparatus for operating a wind turbine with a variable speed limit that may be above or below a predetermined speed limit depending on whether there is an estimated detrimental overspeed state.
US PGPUB 2018/0034264 A1 discloses a battery-supported braking system for a wind turbine.
US PGPUB 2017/0257046 A1 discloses a system and method for controlling DC link voltage of a power converter.
US PGPUB 2016/0118786 A1 discloses methods for operating wind turbine system having dynamic brake.
US Patent 8,975,768 B2 discloses methods for operating wind turbine system having dynamic brake.
US PGPUB 2015/0008673 A1 discloses torque control for a wind turbine generator in case of fault.
US Patent 8,664,788 B1 discloses a method and systems for operating a wind turbine using dynamic braking in response to a grid event.
US PGPUB 2014/0050579 A1 discloses a system and method for braking a wind turbine rotor at an overspeed condition.
US Patent 7,586,216 B2 discloses a redundant electrical brake and protection system for electric generators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745